*737Motion, insofar as it seeks leave to appeal from that part of the March 2004 Appellate Division order that affirmed the dismissal of appellants’ complaint, denied; motion, insofar as it seeks leave to appeal from the remainder of that order and from the July 2004 Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that the remainder of the March 2004 Appellate Division order and the July 2004 order do not finally determine the action within the meaning of the Constitution.